Citation Nr: 0802777	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a bilateral eye disorder.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1959 to May 
1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Detroit, Michigan, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the appellant requested a 
hearing before a member of the Board in a June 2005 VA Form 
9.  By letter, dated in September 2007, the agency of 
original jurisdiction (AOJ) notified the appellant of the 
scheduled hearing to be held on October 25, 2007.  An October 
23, 2007 VA Form 119 reflects that the appellant, accompanied 
by his attorney, prematurely appeared at the RO on October 
23, 2007, in order to testify at a hearing.  Attempts by the 
Acting Veterans Law Judge to accommodate the appellant's 
request for a hearing on that day were unsuccessful, as no 
time slot became available on the hearing docket.  The Acting 
Veterans Law Judge advised the appellant's attorney that, if 
submitted, a Motion to reschedule the hearing would be 
granted due to the confusion in regard to the hearing date.  
The appellant's attorney expressed his intent to submit a 
deposition from the appellant into the record.  The Board 
notes that neither a Motion to reschedule the hearing nor a 
deposition has been received from the appellant or his 
attorney.  

The appellant asserts that he has additional disability of 
the right and left eye in association with cataract surgery 
at a VA facility.  More specifically, in his January 2005 
notice of disagreement, the appellant asserted that during 
the cataract surgery, his eyeball was taken out and not 
properly replaced, and that as a result, he is unable to see 
anything out of that eye, which impairs visual acuity in the 
other eye.  In a January 2005 statement in support of the 
claim, the appellant clarified that his contention was that 
the right eye ball had been removed and replaced improperly, 
and that he had been unable to see out of either eye since 
that time.  

An April 1987 VA treatment record shows an assessment of 
impaired vision.  An October 15, 1987 record reflects that 
the appellant underwent excision of cataracts of the left 
eye.  The operation report notes that the nucleus was 
delivered without complications, complications were noted to 
be "none."  An October 22, 1987 record notes an implant in 
the left eye, and complaints of left eye haziness were noted 
on October 23, 1987.  Drops to the left eye were prescribed.  
A December 1, 1987 record notes that he had had a lens 
implant in the left eye at a VA facility.  A December 17, 
1987 record reflects that he underwent excision of cataracts 
of the right eye.  No complications were noted.  

A June 1988 VA treatment record reflects complaints of 
blurred vision in the left eye.  An October 1988 record notes 
that the appellant was status post bilateral cataract 
extraction.  A March 1989 record reflects complaints that the 
right eye was blurry.  A history of irritosis was noted.  

Records, dated in March 1992, note a one-week history of 
decreased vision in the right eye with sudden visual loss on 
March 7, 1992.  A history of bilateral cataract surgery with 
lens implantation was noted in 1987.  The diagnosis was right 
eye retinal detachment and he underwent a right eye scleral 
buckle procedure.  The procedure report notes that indirect 
ophthalmoscopic examination of the right eye revealed total 
retinal detachment with a horseshoe tear located at the 11 
o'clock meridian at the edge of a large area of the superior 
lattice.  The examination report notes that the tear was on 
the buckle, that it was decided not to drain the subretinal 
fluid, as very little was present, and that it was felt that 
drainage could cause retinal incarceration.  The report notes 
that after the band was tightened, inspection of the retina 
revealed moderate amounts of radial folds of the retina, but 
that the buckle was supporting the tear.  No complications 
were noted.  

Records, dated in June 1993, note retinal detachment in the 
left eye and he underwent a scleral buckle procedure in the 
left eye.  No complications were noted, and his vision was 
noted to have improved, post-operatively.  The Board finds 
that further development is necessary in order to make a 
determination in this case.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner express an opinion as to whether 
the appellant has additional disability as 
a result of the 1987, 1992, or 1993 eye 
treatment at a VA facility.  If the 
response is in the positive, the AOJ 
should request that the examiner provide 
an opinion as to whether any additional 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or other 
instance of fault on the part of VA in 
furnishing VA hospitalization, medical or 
surgical treatment, or an event not 
reasonably foreseeable.  A complete 
rationale should accompany all opinions 
provided.  

2.  In light of the above the AOJ should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

